United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 00-1976
                                ___________

Troy Alan Gram,                       *
                                      *
             Appellant,               *
                                      *
      v.                              *
                                      *
Newton Police Department; Jasper      *
County Jail; Gerald Fierheil,         *
                                      * Appeal from the United States
             Defendants,              * District Court for the
                                      * Southern District of Iowa.
Jeff Hoebelheinrich,                  *
                                      *      [UNPUBLISHED]
             Appellee,                *
                                      *
Rick Eilander; Carla Doe; Sean Doe;   *
Jody Doe; R. Steven Johnson,          *
                                      *
             Defendants,              *
                                      *
City of Newton, Iowa,                 *
                                      *
             Appellee.                *
                                 ___________

                       Submitted: March 28, 2001
                           Filed: March 30, 2001
                               ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________
PER CURIAM.

        Troy Gram appeals from the district court’s1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 action. The district court determined that Gram’s action, based
on events surrounding his February 1997 arrest, was barred by a release of liability
which Gram had signed in exchange for the reduction of criminal charges against him.
Upon de novo review, see Larson v. City of Fergus Falls, 229 F.3d 692, 696 (8th Cir.
2000), we agree with the district court that the release was enforceable because Gram
voluntarily agreed to it, there was no prosecutorial overreaching, and public interests
were not adversely affected, see Woods v. Rhodes, 994 F.2d 494, 499 (8th Cir. 1993).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The HONORABLE CHARLES R. WOLLE, United States District Judge for
the Southern District of Iowa.
                                          -2-